05/02/2022
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                          Assigned on Briefs February 1, 2022

        STATE OF TENNESSEE v. LARRY DONNELL HIGGINS, JR.

                  Appeal from the Circuit Court for Madison County
                         No. 19-734 Donald H. Allen, Judge
                      ___________________________________

                            No. W2021-00316-CCA-R3-CD
                        ___________________________________


JILL BARTEE AYERS, J., concurring in part and dissenting in part.

       I agree with the majority’s conclusion that the evidence sufficiently supports the
jury’s verdict. However, I respectfully dissent from the majority’s holding that the trial
court abused its discretion by denying Defendant’s motion for a mistrial. As noted by the
majority, the decision to enter a mistrial rests within the trial court’s discretion. State v.
Bell, 512 S.W.3d 167, 187 (Tenn. 2015); State v. Reid, 91 S.W.3d 247, 279 (Tenn. 2002).
“This court will not interfere with the trial court’s decision absent an abuse of discretion.”
State v. Jones, 568 S.W.3d 101, 126 (Tenn. 2019) (quoting Bell, 512 S.W.3d at 187). A
mistrial should only be declared if there is manifest necessity. State v. Saylor, 117 S.W.3d
239, 250 (Tenn. 2003). Manifest necessity arises “when a trial cannot continue, or a
miscarriage of justice would result if it did.” State v. Land, 34 S.W.3d 516, 527 (Tenn.
Crim. App. 2000). “The purpose for declaring a mistrial is to correct damage done to the
judicial process when some event has occurred which precludes an impartial verdict.”
State v. Williams, 929 S.W.2d 385, 388 (Tenn. Crim. App. 1996). The party seeking a
mistrial has the burden of establishing its necessity. State v. Banks, 271 S.W.3d 90, 137
(Tenn. 2008).

        While “no abstract formula should be mechanically applied and all circumstances
should be taken into account,” when reviewing a trial court’s decision denying a motion
for a mistrial based on improper testimony, the following non-exclusive factors should be
considered: “(1) whether the State elicited the testimony, or whether it was unsolicited and
unresponsive; (2) whether the trial court offered and gave a curative jury instruction; and
(3) the relative strength or weakness of the State's proof.” Bell, 512 S.W.3d at 188 (quoting
State v. Nash, 294 S.W.3d 541, 547 (Tenn. 2009)).

        While the trial court credited the prosecutor’s statements that the State was not
trying to “backdoor” the trial court’s ruling on the motion in limine, the prosecutor’s open-
ended question about the witness’ job duties could have been more narrowly drawn to
avoid the response of the witness. However, Officer Miller’s comment was brief. He did
not identify Defendant as a sex offender and did not testify that Defendant was under his
supervision. Officer Miller testified that when he knocked on the door, Defendant told him
that his roommate was not there. There was no direct testimony that Defendant was a sex
offender under supervision. While acknowledging that there could have been an
implication that Defendant was under supervision, there could also have been an
implication that Defendant’s roommate was under supervision. The first factor tends to
weighs in favor of a mistrial, but I do not agree that it is as clear-cut as the majority sees it.

       However, the second and third factors support the trial court’s decision to deny a
mistrial. Regarding the second factor, the defense rejected the trial court’s offer of a
curative instruction. Bell, 512 S.W.3d at 188. (defense rejection of a curative instruction
weighs against a mistrial). Again, there was no direct statement that Defendant was on the
sex offender registry. The trial court offered a curative instruction and Defendant refused
for “tactical reasons,” but nonetheless still declined the instruction. The second factor
weighs against a mistrial.

         Finally, the third prong also strongly weighs against a mistrial. The majority
opinion finds the State’s evidence to be sufficient to support the convictions, but does not
find the evidence of guilt overwhelming. The majority also focuses on the timing of the
statement by Officer Miller, concluding that it is problematic because it was made early in
the trial. I, however, find the evidence of Defendant’s guilt to be overwhelming. The
marijuana, digital scale and loaded .22 revolver were found in Defendant’s residence. The
matching .22 caliber rounds for the revolver were found in Defendant’s bedroom under his
bed. The amount of the marijuana was inconsistent with personal use, and the presence of
the digital scale with marijuana residue and the loaded weapon suggested possession with
the intent to deliver. Most importantly regarding the strength of the State’s proof, the State
played for the jury an audio recording of a phone call Defendant made from the Madison
County Jail. On the recording, Defendant clearly states that there were lots of people “there
. . . trying to buy some weed.” He also states that he had given a cell phone to another
person in the residence because he did not want the police know about the cell phone. Two
times on the call, Defendant admitted that the other people at the residence were there
“buying weed.” The third factor strongly weighs against a mistrial. See State v. Danny
Wayne Horn, No. E2015-00715-CCA-R3-CD, 2016 WL 561181, at *7 (Tenn. Crim. App.,
Feb. 12, 2016) (holding no abuse of discretion for failure to grant a mistrial when improper
testimony that defendant’s picture was on a sex offender website was on cross-
examination, curative instruction was given, and state presented relatively strong proof
including defendant’s confession to sexually touching the victim).



                                              -2-
       Even though the testimony of Office Miller was elicited in direct examination, the
jury heard in Defendant’s voice that he was selling “weed” and hiding a cell phone from
the police. Officer Miller’s brief reference to the fact that his job involves supervising sex
offenders did not preclude an impartial verdict nor did it create a manifest necessity for a
new trial. See Bell, 512 S.W.3d at 187-88 (defendant’s mother and victim’s husband’s
brief comment that defendant was in prison did not create manifest necessity to warrant a
mistrial). The State’s proof was overwhelmingly strong. The trial court therefore properly
exercised its discretion in denying the motion for a mistrial.




                                              ____________________________________
                                              JILL BARTEE AYERS, JUDGE




                                            -3-